11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Cora Sue Sanchez, individually and as        * From the County Court at Law
representative of the Estate of Anthony        of Ector County,
Tony Sanchez, deceased, Jennifer               Trial Court No. 21791-14-A.
Pasowicz, and Julie Marie Sanchez,

Vs. No. 11-19-00392-CV                       * October 28, 2021

Roberts Truck Center of Texas, LLC           * Memorandum Opinion by Williams, J.
and Roberts Truck Center Holding               (Panel consists of: Bailey, C.J.,
Company, LLC,                                  Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s November 18, 2019 judgment, and we render judgment
vacating the trial court’s May 2, 2017 take-nothing summary judgment. The costs
incurred by reason of this appeal are taxed against Appellants, who originally filed
this matter in the county court at law.